                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND


VELMA M. MELTON,                     )
                                     )
                 Plaintiff,          )
                                     )
vs.                                  )                     Case No. 8:19-cv-00209-TDC
                                     )
SELECT PORTFOLION SERVICING, INC., )
STERLING, INC. dba JARED-GALLERIA OF )
JEWELRY, PRESTIGE FINANCIAL          )
SERVICES, INC., EXPERIAN             )
INFORMATION SOLUTIONS, INC.,         )
EQUIFAX INFORMATION SERVICES,        )
LLC and TRANS UNION, LLC,            )
                                     )
                        Defendants.  )

        EQUIFAX INFORMATION SERVICES LLC’S UNOPPOSED MOTION
        FOR EXTENSION OF TIME TO ANSWER PLAINTIFF’S COMPLAINT

        Defendant Equifax Information Services LLC. (“Equifax”) respectfully requests that

this Court enter an order extending the time to answer or otherwise respond to Plaintiff’s

Complaint to March 21, 2019. In support of this motion, Equifax states as follows:

        1.     Plaintiff filed her Complaint with this Court on January 22, 2019.

        2.     Equifax was served with the Complaint on January 29, 2019.

        3.     Absent an extension, Equifax’s deadline to answer or otherwise respond to the

Complaint is currently February 19, 2019.

        4.     This request is not made for the purpose of delay or harassment, and no party

will be prejudiced by the additional time for Equifax to answer or otherwise respond.

        5.     Equifax is still reviewing the allegations and conducting an investigation into the

allegations in order to prepare its answer and to actively engage in settlement discussions.
Accordingly, Equifax respectfully requests an extension through and including March 21, 2019

within which to file its answer or other responsive pleading in this matter.

        6.     On February 13, 2019, counsel for Equifax requested, and counsel for Plaintiff

agreed, that Equifax may have up to and including March 21, 2019 to file its Answer or

otherwise respond to Plaintiff’s Complaint, subject to the Court’s approval.

        7.     This is Equifax’s first request for an extension of time to answer or otherwise

respond to the Complaint.

        WHEREFORE, Equifax respectfully requests that the Court extend the time for it to

answer or otherwise respond to Plaintiff’s Complaint until March 21, 2019.


                                             Respectfully submitted,


                                              /s/    Nathan D. Adler
                                             Nathan D. Adler
                                             Neuberger Quinn Gielen Rubin Gibber, PA
                                             Bar No. 22645
                                             One South Street, 27th Floor
                                             Baltimore, MD 21202
                                             Telephone: (410) 332-8550
                                             Fax: (410) 332-8517
                                             nda@nqgrg.com
                                             Attorney for Defendant
                                             Equifax Information Services LLC




                                                2
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 15th day of February, 2019. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s electronic filing.


       Kevin C. Williams
       LAW OFFICE OF KEVIN WILLIAMS
       8025 13th Street, Suite 107
       Silver Spring, MD 20910
       titlelaw@gmail.com
       Attorneys for Plaintiff


       Robert J. Schuckit
       SCHUCKIT & ASSOCIATES, P.C.
       4545 Northwestern Drive
       Zionsville, IN 46077
       rschuckit@schuckitlaw.com
       Attorney for Defendant Trans Union, LLC




                                             /s/   Nathan D. Adler
                                            Nathan D. Adler




                                                3
